Judgment and order unanimously reversed on the law and facts, with costs, verdict reinstated and judgment directed in favor of appellant. Memorandum: There was evidence that the city placed a barrel of rock salt on the sidewalk, refilled it from time to time and that rock salt which spilled from the barrel caused the sidewalk to deteriorate, creating a dangerous condition. Prior written notice of a defective condition is not required where the defendant city causes or creates the condition. (Filsno v. City of Rochester, 10 A D 2d 663; Appelbaum v. City of Long Beach, 8 A D 2d 818.) (Appeal from judgment of Erie Trial Term dismissing complaint in negligence action, and from order denying reinstatement of verdict.) Present —Del Vecchio, J. P., Marsh, Gabrielli, Moule and Bastow, JJ. [49 Mise 2d 957.]